Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 1 of 29 PageID #: 556




                         EXHIBIT 6
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 2 of 29 PageID #: 557


                                                                           Page 1


    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    --------------------------------------X

    FRANCISCO RODRIGUEZ, and ARISTIDES
    ALFREDO DILLATORO,

                              Plaintiffs,


                   -against-                     Case No.
                                                 16-cv-00254

    RIDGE RESTAURANT, INC. D/B/A ALFREDO'S
    PIZZERIA, DENNIS D'ONOFRIO, and PHILIP
    D'ONOFRIO,

                              Defendants.

    --------------------------------------X


                              September 16, 2019
                              1:31 p.m.

                              193 Griffing Avenue
                              Riverhead, New York


                 EXAMINATION BEFORE TRIAL of PHILIP

    D'ONOFRIO, one of the Defendants herein, taken
    by the Plaintiffs, pursuant to Article 31 of the
    Civil Practice Law and Rules of Testimony, and
    Court Order, held at the above-mentioned time
    and place, before Donna L. Ritzmann, a Notary
    Public of the State of New York.
 Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 3 of 29 PageID #: 558


                                                                            Page 2
1

2    A P P E A R A N C E S:

3

4          MOSER LAW FIRM, P.C.
                Attorney for Plaintiffs
5               Three School Street - Suite 207B
                Glen Cove, New York 11542
6
           BY:    STEVEN J. MOSER, ESQ.
7

8
           WICKHAM, BRESSLER & GEASA, P.C.
9               Attorneys for Defendants
                13015 Main Road - P.O. Box 1424
10              Mattituck, New York 11952

11         BY:    ERIC J. BRESSLER, ESQ.

12
     ALSO PRESENT:
13

14         DENNIS D'ONOFRIO

15

16

17

18

19

20

21

22

23

24

25
 Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 4 of 29 PageID #: 559


                                                                            Page 3
1

2

3                      FEDERAL STIPULATIONS

4

5             IT IS HEREBY STIPULATED AND AGREED by

6    and between the parties hereto, through their

7    respective counsel, that the certification,

8    sealing and filing of the within examination

9    will be and the same are hereby waived;

10            IT IS FURTHER STIPULATED AND AGREED

11   that all objections, except as to the form of

12   the question, will be reserved to the time of

13   the trial;

14            IT IS FURTHER STIPULATED AND AGREED that

15   the within examination may be signed before any

16   Notary Public with the same force and effect as

17   if signed and sworn to before this Court.

18

19

20

21

22

23

24

25
 Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 5 of 29 PageID #: 560


                                                                            Page 4
1                           P. D'Onofrio

2    P H I L I P         D ' O N O F R I O, the witness

3             herein, having been first duly sworn by a

4             Notary Public in and of the State of New

5             York, was examined and testified as

6             follows:

7    EXAMINATION BY

8    MR. MOSER:

9             Q        Would you please state your full

10   name for the record.

11            A        Philip D'Onofrio.

12            Q        Where do you reside?

13            A        65 Sweet Gum Lane, Miller Place,

14   New York 11764.

15                             MR. MOSER:      Good afternoon.

16                             THE WITNESS:      Good

17                     afternoon.

18                             MR. MOSER:      My name is

19                     Steven Moser.

20            Q        Were you here for the testimony of

21   your brother?

22            A        Yes.

23            Q        Do you believe that his testimony

24   was truthful and accurate?

25            A        Yes.
 Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 6 of 29 PageID #: 561


                                                                            Page 5
1                            P. D'Onofrio

2             Q        Is there any reason why you cannot

3    testify truthfully and accurately today?

4             A        No.

5             Q        During the time period that

6    Mr. Villatoro worked for --

7                              MR. BRESSLER:      The

8                      pizzeria.

9             Q        -- the pizzeria, what was your

10   position with the pizzeria?

11            A        Manager.

12            Q        How did you get that position?

13            A        We can say I was qualified.

14            Q        Okay.   Who hired you?

15            A        My brother.

16            Q        When did he hire you?

17            A        2001.

18            Q        Are you still working at that

19   pizzeria today?

20            A        No.

21            Q        When did you stop working at that

22   pizzeria?

23            A        About three years ago.

24            Q        Why did you stop working at that

25   pizzeria?
 Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 7 of 29 PageID #: 562


                                                                            Page 6
1                           P. D'Onofrio

2             A        We just -- I just went different

3    ways.

4             Q        You resigned?

5             A        Yeah.

6             Q        During the time period that

7    Mr. Villatoro worked at the pizzeria, how many

8    managers were there?

9             A        Normally two.

10            Q        Who were those two managers?

11            A        I do not remember who the manager

12   was back in 2014 with me.

13            Q        Is it fair to say that you were

14   one of the managers of the pizzeria during the

15   entire time that Mr. Villatoro worked there?

16            A        Yes.

17            Q        Can you describe Mr. Villatoro as

18   an employee?

19            A        How do I describe him as an

20   employee?

21            Q        Yes.

22            A        He was a very typical prep worker,

23   dishwasher, you know, they come in, do their

24   work, go home.

25            Q        Does anything stand out about his
 Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 8 of 29 PageID #: 563


                                                                            Page 7
1                           P. D'Onofrio

2    employment?     Other than this lawsuit, right, do

3    you remember --

4                              MR. BRESSLER:      Are you

5                      talking about his performance?

6                              MR. MOSER:      Yes.

7                              MR. BRESSLER:      What are we

8                      talking about?

9                              MR. MOSER:      Yeah, we're

10                     talking about his performance.

11            A        No, he was an average employee,

12   you know, hard-working guy.

13            Q        When did he stop working there?

14            A        I don't remember the exact.

15            Q        Why did he stop working there?

16            A        I have no idea.

17            Q        Do you know whether he was fired?

18            A        No. If he was fired, it would have

19   been by me or by my brother at the time.             And I

20   definitely did not fire him.

21            Q        Okay.   Now, did you have the alarm

22   code?

23            A        Yeah.

24            Q        How many days per week were you

25   opening the restaurant between October of 2014
 Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 9 of 29 PageID #: 564


                                                                            Page 8
1                           P. D'Onofrio

2    through April of 2015?

3             A        Anywhere between four and six

4    days.

5             Q        Where do you live?

6             A        Miller Place.

7             Q        How close was Miller Place to the

8    pizzeria?

9             A        Six minutes.

10            Q        What time would you typically

11   leave your house to get to the pizzeria?

12            A        About 9:00 o'clock.

13            Q        And what time would you typically

14   arrive at the pizzeria?

15            A        Before 9:30 'cause I would usually

16   stop for coffee.

17            Q        When you arrived at the pizzeria,

18   would you disengage the alarm?

19            A        Mm-hmm.

20                             MR. BRESSLER:      Say yes.

21            A        Yes.

22            Q        By putting in your code?

23            A        Yes.

24            Q        Did you have any responsibilities

25   in the morning that would have prevented you
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 10 of 29 PageID #: 565


                                                                            Page 9
1                          P. D'Onofrio

2    from being at work by 9:30?

3                              MR. BRESSLER:      You mean

4                     ever?

5            A        What do you mean by that?

6            Q        Well, was there anything -- did

7    you have kids that you had to bring anywhere,

8    were there any family responsibilities --

9            A        There were --

10           Q        -- were there any work

11   responsibilities?

12           A        On a typical day-to-day basis, no,

13   I mean were there days that, you know, I had to

14   run a little bit late, yeah.

15           Q        How many times would you run a

16   little bit late?

17           A        Seldom.

18           Q        How many times did you arrive

19   after 10:00 o'clock a.m.?

20           A        Very seldom.

21           Q        Can you approximate for me between

22   September of 2014 and April of 2015 how many

23   days you arrived after 10:00 o'clock a.m.?

24           A        Maybe twice.

25           Q        Okay.    Do you recall how late you
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 11 of 29 PageID #: 566


                                                                           Page 10
1                           P. D'Onofrio

2    were on those particular days?

3            A        No.

4            Q        Could it have been a half an hour?

5            A        Yeah.

6            Q        Okay.    And when you arrived at the

7    restaurant those days, was Mr. Villatoro

8    waiting?

9            A        No, I was always there before

10   anybody.

11           Q        Okay.    Even if you were late you

12   were there before anybody --

13           A        Before everybody.

14           Q        -- is that fair to say?

15           A        Yes.

16           Q        So on the two days that you were

17   late, how many employees were working at the

18   restaurant?

19                             MR. BRESSLER:      Object to

20                    the form.     He didn't testify he

21                    was there two days late, he said

22                    maybe.

23           A        Maybe.

24           Q        On the two days that you were

25   maybe late, how many employees were working at
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 12 of 29 PageID #: 567


                                                                           Page 11
1                          P. D'Onofrio

2    the restaurant?

3            A        I don't know.

4            Q        Was it more than --

5            A        Depends on the day.        What day of

6    the week it was, beginning of the week, end of

7    the week.

8            Q        Was it at least two?

9            A        Absolutely.     Yeah.

10           Q        Was it at least three?

11           A        Yes.

12           Q        What was the minimum number of

13   employees that were working at that

14   restaurant --

15                             MR. MOSER:     Withdrawn.

16           Q        What was the minimum number of

17   employees that were working at that pizzeria on

18   any day between --

19                             MR. BRESSLER:      During the

20                    relevant period as you defined it

21                    in the prior exam.

22                             MR. MOSER:     He doesn't

23                    remember the relevant period.

24                             MR. BRESSLER:      Yes, he

25                    does.
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 13 of 29 PageID #: 568


                                                                           Page 12
1                          P. D'Onofrio

2                              Do you know what period he

3                     is talking about?

4                              THE WITNESS:      Yes.

5                              MR. BRESSLER:      While

6                     Villatoro was working there.

7                              THE WITNESS:      Yes.   Yes.

8                              MR. BRESSLER:      All right.

9                              MR. MOSER:     Thank you.

10            A       Minimum three, four.

11            Q       Your testimony is that on the two

12   days that you were maybe late that all of the

13   employees were later than you were; is that fair

14   to say?

15            A       They're not late, I'm always there

16   before everybody.      They're responsible to be

17   there at 10:00 a.m., but I was always there

18   before them.

19            Q       Okay.

20            A       (Continuing) So making them late

21   would be after 10:00 o'clock.

22            Q       So I asked you earlier did you

23   ever get there after 10:00 you said maybe two

24   times?

25            A       Right.
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 14 of 29 PageID #: 569


                                                                           Page 13
1                          P. D'Onofrio

2            Q        Do you remember saying that?

3            A        But that wouldn't mean that nobody

4    else was there, if I couldn't be there for 10:00

5    o'clock, I made sure somebody else was there.

6            Q        Who would you make sure was there?

7            A        Whether it would be my brother,

8    another manager at the time.

9            Q        So the alarm records, if we get

10   them, are going to show that the restaurant was

11   always open by 10:00; is that fair to say?

12           A        Absolutely.

13           Q        What time were employees expected

14   to work until?

15           A        Depending on their shift.

16           Q        What time was Mr. Villatoro

17   expected to work until?

18           A        10:00 p.m.

19           Q        Were you always at the restaurant

20   when you were the manager?

21           A        Yes.

22           Q        How many days per week were you

23   the manager for this particular period of time?

24           A        I think we discussed this already.

25   Anywhere between four and five days.
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 15 of 29 PageID #: 570


                                                                           Page 14
1                           P. D'Onofrio

2            Q        Okay.    And did you have any

3    conversations with Mr. Villatoro about the meals

4    or the breaks?

5            A        Not that I remember.

6            Q        Did you see employees taking

7    breaks?

8            A        Absolutely.

9            Q        Did you ever track their breaks?

10           A        No, but I have covered breaks for

11   them, you know, if somebody needed to go out or

12   whatnot, so.

13           Q        Okay.    Did you ever track their

14   breaks in writing?

15           A        No.

16           Q        Did you have any personal

17   knowledge as to whether employees were taking

18   half hour lunches?

19           A        Yeah.

20           Q        Do you have any personal knowledge

21   as to whether Mr. Villatoro was taking a half

22   hour lunch?

23           A        Yes.

24           Q        What's that personal knowledge?

25           A        Just me being a manager and
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 16 of 29 PageID #: 571


                                                                           Page 15
1                           P. D'Onofrio

2    overseeing my employees and knowing that my

3    kitchen staff all made it through their breaks.

4            Q        Did you ever take note of any day

5    in particular on which --

6                              MR. MOSER:     Withdrawn.

7            Q        Do you remember any specific day

8    in which Mr. Villatoro took a half hour lunch?

9            A        Do I know any specific day that he

10   did?

11           Q        Yes.

12           A        Everyday that he worked.

13           Q        Okay.    What time did he begin

14   taking his lunch?

15           A        It would probably -- it would be

16   anywhere between 1:00 o'clock and 4:00 o'clock.

17           Q        Can you recall the specific time

18   that he took lunch on any specific day?

19           A        No.

20           Q        Can you recall the specific time

21   when he returned from lunch on any specific day?

22           A        No.

23           Q        As the manager, typically what did

24   you do?

25           A        I oversee -- I oversaw operations,
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 17 of 29 PageID #: 572


                                                                           Page 16
1                           P. D'Onofrio

2    customer relations, customer problems,

3    employees.

4            Q        Who is responsible for the money

5    in the register?

6            A        Me.

7            Q        Was anyone authorized to use the

8    register besides you?

9            A        Other than another manager,

10   cashiers use the register.

11           Q        Okay.    Who were the cashiers

12   during the time that Mr. Villatoro worked there?

13           A        I have no idea.

14           Q        What percentage of your time did

15   you spend close to the register?

16                             MR. BRESSLER:      Object to

17                    the form.     What do you mean,

18                    "Close to the register," how

19                    close?

20           A        Like in the front as opposed to

21   the kitchen?

22           Q        Yeah.    Yeah.

23           A        I would say it was probably a

24   50/50 mix.     I mean my job was to bounce from the

25   kitchen to the front, to the kitchen to the
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 18 of 29 PageID #: 573


                                                                           Page 17
1                          P. D'Onofrio

2    front.

3             Q       So you would spend 50 percent of

4    your time in the front of the house so to speak

5    and 50 percent of the time in the back of the

6    house --

7             A       Right.

8             Q       -- is that fair to say?

9             A       Yeah.

10            Q       Who supervised Mr. Villatoro on a

11   daily basis?

12            A       While I was there, me, if my

13   brother was there, he would supercede me.

14            Q       Who determined Mr. Villatoro's

15   performance while he was working at the

16   pizzeria?

17                             MR. BRESSLER:      Objection to

18                    the form.     I don't understand the

19                    question.

20            Q       Who evaluated his performance

21   while he was working at the pizzeria?

22            A       Who evaluated his performance?          I

23   mean I don't really know the -- I guess my

24   input, you know, if he was a bad employee, I

25   would report to my brother and say, you know,
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 19 of 29 PageID #: 574


                                                                           Page 18
1                           P. D'Onofrio

2    this guy's not performing, if he was performing

3    as usual, it wasn't even a discussion.

4            Q        Okay.    Had you had employees at

5    the pizzeria who you told your brother were not

6    performing up to standards?

7            A        Yes.

8            Q        What happened with those

9    employees?

10           A        He would either talk with them or

11   I would talk with them and try to straighten it

12   out, try to bring them back to in line.

13           Q        And if it didn't work out?

14           A        You know, we'd go our separate

15   ways.

16           Q        They would be fired?

17           A        Yes.

18           Q        Would you do the firing?

19           A        No.

20           Q        Did you have an ownership interest

21   in the pizzeria at the time of Mr. Villatoro's

22   employment?

23           A        No.

24           Q        At any time did you have an

25   ownership interest in the pizzeria?
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 20 of 29 PageID #: 575


                                                                           Page 19
1                           P. D'Onofrio

2            A        No.

3            Q        After Mr. Villatoro stopped

4    working at the restaurant, did you speak with

5    him again?

6            A        No.

7            Q        Have you ever had any

8    conversations with any employees of the

9    restaurant or of the pizzeria about this case?

10           A        No.

11           Q        Do you have an opinion as to

12   whether or not Mr. Villatoro is credible or not?

13                             MR. BRESSLER:      Objection.

14                    He's a fact witness.

15           A        Ah --

16                             MR. BRESSLER:      No, don't

17                    give your opinion as to

18                    credibility, please, Mr. Moser.

19           A        You know what they say about

20   opinions.

21           Q        Do you have an opinion as to

22   whether he is credible or not?

23           A        No, I don't have an opinion.

24           Q        Okay.    Do you have an opinion as

25   to whether your brother is credible or not?
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 21 of 29 PageID #: 576


                                                                           Page 20
1                           P. D'Onofrio

2            A        Yes.

3            Q        Do you believe that your brother

4    is credible?

5            A        Yes.

6            Q        Other than disengaging the alarm,

7    was there anything that you had to do upon

8    arrival at the pizzeria as a manager?

9            A        My normal routine would be to

10   disengage the alarm, come in, turn certain ovens

11   on, um, put bank in the drawer.

12           Q        Does the cash register show when

13   you put the bank in the drawer?

14           A        No.

15                             MR. MOSER:     I have no

16                    further questions.       Thank you.

17                             MR. BRESSLER:      Nothing

18                    further.

19                             MR. MOSER:     I'm going to

20                    separately just file, unless you

21                    want to stay, I'm just gonna

22                    separately file a letter motion

23                    asking for discovery of the

24                    percentage ownership and the names

25                    of the shareholders, I think that
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 22 of 29 PageID #: 577


                                                                           Page 21
1                           P. D'Onofrio

2                     might be a better way of resolving

3                     it.

4                              MR. BRESSLER:      Under the

5                     circumstances, I think so.          But I

6                     don't think it's relevant at all

7                     at this point.

8                              MR. MOSER:     Okay.

9                              MR. BRESSLER:      I think you

10                    got your other answers.         And I

11                    don't think there's any basis for

12                    it at this point.

13                             MR. MOSER:     Okay.    Thank

14                    you.

15                             MR. BRESSLER:      Okay?

16                             MR. MOSER:     Okay.

17                             MR. BRESSLER:      Thank you.

18                             (TIME NOTED:      1:47 p.m.)

19

20

21

22

23

24

25
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 23 of 29 PageID #: 578


                                                                           Page 22
1

2                     A C K N O W L E D G M E N T

3

4    STATE OF NEW YORK      )

5                           :ss

6    COUNTY OF              )

7

8            I, PHILIP D'ONOFRIO, hereby certify that

9    I have read the transcript of my testimony taken

10   under oath in my deposition of September 16,

11   2019; that the transcript is a true and complete

12   record of my testimony, and that the answers on

13   the record as given by me are true and correct.

14

15                          ___________________________

16                          PHILIP D'ONOFRIO

17

18   Signed and subscribed to before me this

19   _________ day of _______________, 2019.

20

21   _____________________________________

22   Notary Public, State of New York

23

24

25
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 24 of 29 PageID #: 579


                                                                           Page 23
1

2                      INDEX TO TESTIMONY

3
     WITNESS                  EXAMINATION BY                PAGE
4
     P. D'Onofrio             Mr. Moser                          4
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 25 of 29 PageID #: 580


                                                                           Page 24
1
2           ERRATA SHEET FOR THE TRANSCRIPT OF:
     Case Name: Francisco Rodriguez and Aristides
3    Alfredo Dillatoro V. Ridge Restaurant, Inc.
     D/b/a Alfredo's Pizzeria, et al
4    Deposition Date: September 16, 2019
     Deponent: PHILIP D'ONOFRIO
5    Place: 193 Griffing Avenue, Riverhead, NY
6                          CORRECTIONS
7    PG    LN    NOW READS        SHOULD READ REASON FOR
     __    __   ___________      ___________ ____________
8
     __    __   ___________      ___________      ____________
9
     __    __   ___________      ___________      ____________
10
     __    __   ___________      ___________      ____________
11
     __    __   ___________      ___________      ____________
12
     __    __   ___________      ___________      ____________
13
     __    __   ___________      ___________      ____________
14
     __    __   ___________      ___________      ____________
15
     __    __   ___________      ___________      ____________
16
     __    __   ___________      ___________      ____________
17
     __    __   ___________      ___________      ____________
18
     __    __   ___________      ___________      ____________
19
     __    __   ___________      ___________      ____________
20
21
     ______                    ___________________________
22   Date                      Signature
23   Subscribed and sworn to before me
     this       day of              2019.
24
     _________________________________
25          (NOTARY PUBLIC)
Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 26 of 29 PageID #: 581


                                                                           Page 25
1

2                     C E R T I F I C A T E

3

4            I, DONNA L. RITZMANN, a Notary Public in

5    and for the State of New York, do hereby

6    certify:

7            THAT the witness(es) whose testimony is

8    hereinbefore set forth, was duly sworn by me;

9    and

10           THAT the within transcript is a true

11   record of the testimony given by said

12   witness(es).

13           I further certify that I am not related,

14   either by blood or marriage, to any of the

15   parties in this action; and

16           THAT I am in no way interested in the

17   outcome of this matter.

18           IN WITNESS WHEREOF, I have hereunto set

19   my hand this 24th day of September, 2019.

20

21

22                    ___________________________
                       DONNA L. RITZMANN
23

24

25
  Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 27 of 29 PageID #: 582
                                                                                             Page 26

         A           bit 9:14,16              19:25 20:4                 E          form 3:11 10:20
a.m 9:19,23 12:17    blood 25:14            customer 16:2,2   E 2:2,2 22:2,2 25:2     16:17 17:18
above-mentioned      bounce 16:24                                25:2               forth 25:8
                     Box 2:9                        D                               four 8:3 12:10
  1:21                                                        earlier 12:22
Absolutely 11:9      breaks 14:4,7,9,10   D 4:2 22:2          EASTERN 1:2             13:25
  13:12 14:8           14:14 15:3         D'Onofrio 1:9,9,18 effect 3:16            Francisco 1:4 24:2
accurate 4:24        BRESSLER 2:8,11        2:14 4:1,11 5:1   either 18:10 25:14    front 16:20,25 17:2
accurately 5:3         5:7 7:4,7 8:20 9:3   6:1 7:1 8:1 9:1   employee 6:18,20        17:4
action 25:15           10:19 11:19,24       10:1 11:1 12:1       7:11 17:24         full 4:9
afternoon 4:15,17      12:5,8 16:16         13:1 14:1 15:1    employees 10:17,25    further 3:10,14
against- 1:7           17:17 19:13,16       16:1 17:1 18:1       11:13,17 12:13       20:16,18 25:13
ago 5:23               20:17 21:4,9,15      19:1 20:1 21:1       13:13 14:6,17
                       21:17                22:8,16 23:4 24:4                               G
AGREED 3:5,10                                                    15:2 16:3 18:4,9
  3:14               bring 9:7 18:12      D/b/a 1:8 24:3         19:8               G 22:2
Ah 19:15             brother 4:21 5:15    daily 17:11         employment 7:2        GEASA 2:8
al 24:3                7:19 13:7 17:13    Date 24:4,22           18:22              give 19:17
alarm 7:21 8:18        17:25 18:5 19:25   day 11:5,5,18 15:4 entire 6:15            given 22:13 25:11
  13:9 20:6,10         20:3                 15:7,9,18,21      ERIC 2:11             Glen 2:5
Alfredo 1:4 24:3                            22:19 24:23 25:19 ERRATA 24:2           go 6:24 14:11 18:14
                               C          day-to-day 9:12                           going 13:10 20:19
Alfredo's 1:8 24:3                                            ESQ 2:6,11
answers 21:10        C 2:2 22:2 25:2,2    days 7:24 8:4 9:13 et 24:3                gonna 20:21
  22:12              case 1:7 19:9 24:2     9:23 10:2,7,16,21 evaluated 17:20,22    Good 4:15,16
anybody 10:10,12     cash 20:12             10:24 12:12 13:22 everybody 10:13       Griffing 1:14 24:5
approximate 9:21     cashiers 16:10,11      13:25                12:16              guess 17:23
April 8:2 9:22       cause 8:15           Defendants 1:10,18 Everyday 15:12         Gum 4:13
Aristides 1:4 24:2   certain 20:10          2:9               exact 7:14            guy 7:12
arrival 20:8         certification 3:7    defined 11:20       exam 11:21            guy's 18:2
arrive 8:14 9:18     certify 22:8 25:6,13 definitely 7:20     examination 1:17
                     circumstances 21:5 DENNIS 1:9 2:14                                     H
arrived 8:17 9:23                                                3:8,15 4:7 23:3    H 4:2
  10:6               Civil 1:20           Depending 13:15     examined 4:5
                     close 8:7 16:15,18   Depends 11:5                              half 10:4 14:18,21
Article 1:19                                                  expected 13:13,17       15:8
asked 12:22            16:19              Deponent 24:4
                     code 7:22 8:22       deposition 22:10               F          hand 25:19
asking 20:23                                                                        happened 18:8
Attorney 2:4         coffee 8:16            24:4              F 4:2 25:2
                     come 6:23 20:10      describe 6:17,19    fact 19:14            hard-working 7:12
Attorneys 2:9                                                                       held 1:21
authorized 16:7      complete 22:11       determined 17:14    fair 6:13 10:14
                     Continuing 12:20     different 6:2          12:13 13:11 17:8   hereinbefore 25:8
Avenue 1:14 24:5                                                                    hereto 3:6
average 7:11         conversations 14:3 Dillatoro 1:4 24:3    family 9:8
                       19:8               discovery 20:23     FEDERAL 3:3           hereunto 25:18
         B           correct 22:13        discussed 13:24     file 20:20,22         hire 5:16
back 6:12 17:5       CORRECTIONS          discussion 18:3     filing 3:8            hired 5:14
 18:12                 24:6               disengage 8:18      fire 7:20             home 6:24
bad 17:24            counsel 3:7            20:10             fired 7:17,18 18:16   hour 10:4 14:18,22
bank 20:11,13        COUNTY 22:6          disengaging 20:6    firing 18:18            15:8
basis 9:12 17:11     Court 1:2,21 3:17    dishwasher 6:23     FIRM 2:4              house 8:11 17:4,6
 21:11               Cove 2:5             DISTRICT 1:2,2      first 4:3                      I
beginning 11:6       covered 14:10        Donna 1:22 25:4,22 five 13:25
                     credibility 19:18    drawer 20:11,13                           idea 7:16 16:13
believe 4:23 20:3                                             follows 4:6           INDEX 23:2
better 21:2          credible 19:12,22    duly 4:3 25:8       force 3:16            input 17:24
  Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 28 of 29 PageID #: 583
                                                                                                 Page 27

interest 18:20,25    Mattituck 2:10        9:25 10:6,11         PG 24:7                   21:6
interested 25:16     meals 14:3            12:19 14:2,13        Philip 1:9,17 4:11      remember 6:11 7:3
                     mean 9:3,5,13 13:3    15:13 16:11 18:4       22:8,16 24:4            7:14 11:23 13:2
         J            16:17,24 17:23       19:24 21:8,13,15     pizzeria 1:9 5:8,9        14:5 15:7
J 2:6,11             Miller 4:13 8:6,7     21:16                  5:10,19,22,25 6:7     report 17:25
job 16:24            minimum 11:12,16     open 13:11              6:14 8:8,11,14,17     reserved 3:12
                      12:10               opening 7:25            11:17 17:16,21        reside 4:12
         K
                     minutes 8:9          operations 15:25        18:5,21,25 19:9       resigned 6:4
K 22:2               mix 16:24            opinion 19:11,17        20:8 24:3             resolving 21:2
kids 9:7             Mm-hmm 8:19           19:21,23,24          place 1:22 4:13 8:6     respective 3:7
kitchen 15:3 16:21   money 16:4           opinions 19:20          8:7 24:5              responsibilities
  16:25,25           morning 8:25         opposed 16:20         Plaintiffs 1:5,19 2:4     8:24 9:8,11
know 6:23 7:12,17    Moser 2:4,6 4:8,15   Order 1:21            please 4:9 19:18        responsible 12:16
  9:13 11:3 12:2      4:18,19 7:6,9       outcome 25:17         point 21:7,12             16:4
  14:11 15:9 17:23    11:15,22 12:9       ovens 20:10           position 5:10,12        restaurant 1:8 7:25
  17:24,25 18:14      15:6 19:18 20:15    oversaw 15:25         Practice 1:20             10:7,18 11:2,14
  19:19               20:19 21:8,13,16    oversee 15:25         prep 6:22                 13:10,19 19:4,9
knowing 15:2          23:4                overseeing 15:2       PRESENT 2:12              24:3
knowledge 14:17      motion 20:22         ownership 18:20       prevented 8:25          returned 15:21
  14:20,24                                 18:25 20:24          prior 11:21             Ridge 1:8 24:3
                              N                                 probably 15:15          right 7:2 12:8,25
           L                                        P
                     N 2:2 4:2 22:2,2                             16:23                   17:7
L 1:22 4:2 22:2      name 4:10,18 24:2    P 2:2,2 4:1,2,2 5:1
   25:4,22                                                      problems 16:2           Ritzmann 1:22
                     names 20:24            6:1 7:1 8:1 9:1     Public 1:23 3:16          25:4,22
Lane 4:13            needed 14:11           10:1 11:1 12:1
late 9:14,16,25                                                   4:4 22:22 24:25       Riverhead 1:15
                     New 1:2,15,23 2:5      13:1 14:1 15:1        25:4                    24:5
   10:11,17,21,25     2:10 4:4,14 22:4      16:1 17:1 18:1
   12:12,15,20                                                  pursuant 1:19           Road 2:9
                      22:22 25:5            19:1 20:1 21:1      put 20:11,13            Rodriguez 1:4 24:2
Law 1:20 2:4         normal 20:9            23:4
lawsuit 7:2                                                     putting 8:22            routine 20:9
                     Normally 6:9         P.C 2:4,8                                     Rules 1:20
leave 8:11           Notary 1:22 3:16     p.m 1:13 13:18                  Q
letter 20:22                                                                            run 9:14,15
                      4:4 22:22 24:25       21:18               qualified 5:13
line 18:12            25:4                P.O 2:9               question 3:12 17:19            S
little 9:14,16       note 15:4            PAGE 23:3             questions 20:16      S 2:2
live 8:5             NOTED 21:18          particular 10:2                            saying 13:2
LN 24:7              number 11:12,16        13:23 15:5                    R          School 2:5
lunch 14:22 15:8     NY 24:5              parties 3:6 25:15     R 2:2 4:2 25:2       sealing 3:8
   15:14,18,21                            percent 17:3,5        read 22:9 24:7       see 14:6
lunches 14:18               O             percentage 16:14      READS 24:7           seldom 9:17,20
                   O 4:2,2,2 22:2           20:24               really 17:23         separate 18:14
        M
                   o'clock 8:12 9:19      performance 7:5       reason 5:2 24:7      separately 20:20,22
M 22:2               9:23 12:21 13:5                            recall 9:25 15:17,20 September 1:13
Main 2:9                                    7:10 17:15,20,22
                     15:16,16             performing 18:2,2     record 4:10 22:12      9:22 22:10 24:4
making 12:20       oath 22:10                                     22:13 25:11
manager 5:11 6:11 Object 10:19 16:16        18:6                                       25:19
                                          period 5:5 6:6        records 13:9         set 25:8,18
 13:8,20,23 14:25 Objection 17:17                               register 16:5,8,10
 15:23 16:9 20:8                            11:20,23 12:2                            shareholders 20:25
                     19:13                  13:23                 16:15,18 20:12     SHEET 24:2
managers 6:8,10,14 objections 3:11                              related 25:13
marriage 25:14                            personal 14:16,20                          shift 13:15
                   October 7:25             14:24               relations 16:2       show 13:10 20:12
matter 25:17       Okay 5:14 7:21                               relevant 11:20,23
  Case 2:16-cv-00254-DRH-AKT Document 62-6 Filed 03/10/20 Page 29 of 29 PageID #: 584
                                                                                       Page 28

Signature 24:22        22:9,12 23:2 25:7    18:21                          0
signed 3:15,17         25:11
  22:18              Thank 12:9 20:16                 W                    1
six 8:3,9              21:13,17            W 22:2                1:00 15:16
somebody 13:5        think 13:24 20:25     waiting 10:8          1:31 1:13
  14:11                21:5,6,9,11         waived 3:9            1:47 21:18
speak 17:4 19:4      three 2:5 5:23        want 20:21            10:00 9:19,23 12:17
specific 15:7,9,17     11:10 12:10         wasn't 18:3             12:21,23 13:4,11
  15:18,20,21        time 1:21 3:12 5:5    way 21:2 25:16          13:18
spend 16:15 17:3       6:6,15 7:19 8:10    ways 6:3 18:15        11542 2:5
ss 22:5                8:13 13:8,13,16     we're 7:9             11764 4:14
staff 15:3             13:23 15:13,17,20   week 7:24 11:6,6,7    11952 2:10
stand 6:25             16:12,14 17:4,5      13:22                13015 2:9
standards 18:6         18:21,24 21:18      went 6:2              1424 2:9
state 1:23 4:4,9     times 9:15,18 12:24   whatnot 14:12         16 1:13 22:10 24:4
  22:4,22 25:5       today 5:3,19          WHEREOF 25:18         16-cv-00254 1:7
STATES 1:2           told 18:5             WICKHAM 2:8           193 1:14 24:5
stay 20:21           track 14:9,13         Withdrawn 11:15
Steven 2:6 4:19      transcript 22:9,11     15:6                          2
STIPULATED 3:5         24:2 25:10          witness 4:2,16 12:4   2001 5:17
  3:10,14            trial 1:17 3:13        12:7 19:14 23:3      2014 6:12 7:25 9:22
STIPULATIONS         true 22:11,13 25:10    25:18                2015 8:2 9:22
  3:3                truthful 4:24         witness(es) 25:7,12   2019 1:13 22:11,19
stop 5:21,24 7:13    truthfully 5:3        work 6:24 9:2,10       24:4,23 25:19
  7:15 8:16          try 18:11,12           13:14,17 18:13       207B 2:5
stopped 19:3         turn 20:10            worked 5:6 6:7,15     24th 25:19
straighten 18:11     twice 9:24             15:12 16:12
                                           worker 6:22                     3
Street 2:5           two 6:9,10 10:16,21
subscribed 22:18       10:24 11:8 12:11    working 5:18,21,24    31 1:19
  24:23                12:23                7:13,15 10:17,25
                                                                           4
Suite 2:5            typical 6:22 9:12      11:13,17 12:6
                                            17:15,21 19:4        4 23:4
supercede 17:13      typically 8:10,13
                                           wouldn't 13:3         4:00 15:16
supervised 17:10       15:23
sure 13:5,6                                writing 14:14                   5
Sweet 4:13                    U
                                                      X          50 17:3,5
sworn 3:17 4:3       um 20:11
                                           X 1:3,11              50/50 16:24
  24:23 25:8         understand 17:18
                     UNITED 1:2                                            6
          T                                        Y
                     use 16:7,10                                 65 4:13
T 22:2 25:2,2        usual 18:3           yeah 6:5 7:9,23
take 15:4            usually 8:15           9:14 10:5 11:9                 7
taken 1:18 22:9                             14:19 16:22,22
talk 18:10,11                 V             17:9                           8
talking 7:5,8,10     V 24:3               years 5:23
  12:3               Villatoro 5:6 6:7,15 York 1:2,15,23 2:5               9
testified 4:5         6:17 10:7 12:6        2:10 4:5,14 22:4     9:00 8:12
testify 5:3 10:20     13:16 14:3,21         22:22 25:5           9:30 8:15 9:2
testimony 1:20        15:8 16:12 17:10
                                                   Z
  4:20,23 12:11       19:3,12
                     Villatoro's 17:14
